       Case 2:19-cv-02491-DMG-JC Document 34 Filed 08/02/19 Page 1 of 1 Page ID #:228




                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
 VITALITY GROUP INTERNATIONAL, INC., a                                   CASE NUMBER:

 Delaware corporation                                                                   CV 19-2491 DMG (JCx)

                                                          Plaintiff(s)
                                     v.
                                                                          ORDER ON REQUEST FOR APPROVAL OF
 VITALITY HEALTH PLAN OF CALIFORNIA,                                       SUBSTITUTION OR WITHDRAWAL OF
 INC., a California corporation                                                       ATTORNEY
                                                       Defendant(s).


         The Court hereby orders that the request of:

Vitality Health Plan of California, Inc.  Plaintiff  Defendant  Other
                     Name of Party

to substitute        Mark A. Campbell of the firm Murphy, Campbell, Alliston & Quinn                                  who is

          Retained Counsel                  Counsel appointed by the Court (Criminal cases only)                    Pro Se

8801 Folsom Boulevard, Suite 230
                                                                  Street Address


Sacramento, CA 95826                                                                       Mcampbell@murphycampbell.com
                             City, State, Zip                                                               E-Mail Address


(916) 400-2300                                   (916) 400-2311                                    93595
         Telephone Number                                         Fax Number                                State Bar Number


as attorney of record instead of Andrew F. Halaby, CA Bar Number 282519;
                                                   List all attorneys from same firm or agency who are withdrawing
Patrick W. Kelly, CA Bar No. 274588


is hereby            X GRANTED                   DENIED

The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this
case.


         Dated: August 2, 2019
                                                                           Dolly M. Gee, U. S. District Judge




G-01 ORDER (09/17)       ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
